People v McNeil (2018 NY Slip Op 05698)





People v McNeil


2018 NY Slip Op 05698


Decided on August 8, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-04641
 (Ind. No. 5382/14)

[*1]The People of the State of New York, respondent,
vRaymond McNeil, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Jean M. Joyce of counsel; Masha Simonova on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (William M. Harrington, J.), imposed March 31, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Since the defendant was not informed of the maximum sentence that could be imposed if he failed to comply with the conditions of his plea agreement, his general waiver of his right to appeal, given at the time of the plea, did not encompass his claim that the enhanced sentence was excessive (see People v Saaverda, 132 AD3d 701, 702; see also People v Maracle, 19 NY3d 925; People v Glickman, 158 AD3d 725; People v Yodice, 153 AD3d 1373, 1373-1374; cf. People v Perez, 140 AD3d 799, 800). However, the enhanced sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
LEVENTHAL, J.P., AUSTIN, COHEN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court